Title: From George Washington to the President of Congress, 17 September 1787
From: Washington, George
To: President of Congress



[Philadelphia, 17 September 1787]

We have now the Honor to submit to the Consideration of the United States in Congress assembled that Constitution which has appeared to us the most advisable.
The Friends of our Country have long seen and desired that the Power of making War Peace and Treaties, that of levying Money & regulating Commerce and the correspondent executive and judicial Authorities should be fully and effectually vested in the general Government of the Union. But the Impropriety of delegating such extensive Trust to one Body of Men is evident—Hence results the Necessity of a different Organization.
It is obviously impracticable  in the fœderal Government Of these States to secure all Rights of independent Sovereignty to each and yet provide for the Interest and Safety of all—Individuals entering into Society must give up a Share of Liberty to preserve the Rest. The Magnitude of the Sacrifice must depend as well on Situations and Circumstances as on the Object to be obtained. It is at all Times difficult to draw with Precision the Lines between those Rights which must be surrendered and those which may be reserved⟨.⟩ And on the present Occasion this Difficulty was encreased by a Difference among the several States as to their Situation Extent Habits and particular Interests.
In all our Deliberations on this Subject we kept steadily in our View that which appears to us the greatest Interest of every true american the Consolidation of our Union in which is involved our Prosperity Felicity Safety perhaps our national Existence. this important Consideration seriously and deeply impressed on our Minds led each State in the Convention to be less rigid on Points of inferior Magnitude than might have been otherwise expected. And thus the Constitution which we now present is

the Result of a Spirit of Amity and of that mutual Deference & Concession which the Peculiarity of our political Situation rendered indispensible.
That it will meet the full and entire Approbation of every State is not perhaps to be expected. But each will doubtless consider that had her Interests been alone consulted the Consequences might have been particularly disagreable or injurious to others. That it is liable to as few Exceptions as could reasonably have been expected we hope and believe That it may promote the lasting Welfare of that Country so dear to us all and secure her Freedom and Happiness is our most ardent wish.
